       Case 2:18-cv-02418-JAD-PAL Document 7 Filed 01/16/19 Page 1 of 3



 1
      JEREMY J. THOMPSON
 2    Nevada Bar No. 12503
      CLARK HILL PLLC
 3    3800 Howard Hughes Drive, Suite 500
      Las Vegas, Nevada 89169
 4    E-mail:       jthompson@clarkhill.com
      Telephone:    (702) 862-8300
 5    Facsimile:    (702) 862-8400
      Attorney for Defendant
 6    Equifax Information Services LLC
 7

 8
                                  UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10                                                       )
     ALEKSANDAR OSTOJIC,
                                                         )   Case No. 2:18-cv-02418-JAD-PAL
11                                                       )
                                  Plaintiff,             )
12                                                       )
     vs.                                                 )
13                                                       )   STIPULATION OF EXTENSION OF
     EQUIFAX INFORMATION SERVICES LLC;                   )   TIME FOR DEFENDANT EQUIFAX
14                                                       )   INFORMATION SERVICES LLC TO
     EXPERIAN INFORMATION SOLUTIONS,                     )
     INC.; TRANS UNION LLC; and BLUESTEM                     FILE ANSWER
15                                                       )
     BRANDS, INC. dba FINGERHUT,                         )
16                                                       )
                                                         )   FIRST REQUEST
                                  Defendants.            )
17

18           Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
19    time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
20    no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
21    AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to
22    answer, move or otherwise respond to the Complaint in this action is extended from January 16,

23    2019 through and including February 6, 2019. Plaintiff and Equifax are engaged in settlement

24    discussions.   The additional time to respond to the Complaint will facilitate settlement

25    discussions. This stipulation is filed in good faith and not intended to cause delay.

26    ...

27    ...

28
     Case 2:18-cv-02418-JAD-PAL Document 7 Filed 01/16/19 Page 2 of 3



 1         Respectfully submitted, this 16th day of January, 2019.

 2
                                                CLARK HILL PLLC
 3
                                                By: /s/ Jeremy J. Thompson
 4                                              Jeremy J. Thompson
                                                Nevada Bar No. 12503
 5                                              3800 Howard Hughes Pkwy, Suite 500
 6                                              Las Vegas, NV 89169
                                                Tel: (702) 862-8300
 7                                              Fax: (702) 862-8400
                                                Email: jthompson@clarkhill.com
 8
                                                Attorney for Defendant Equifax Information Services
 9                                              LLC
10
                                                No opposition
11
                                                 /s/ Kevin L. Hernandez, Esq.
12                                              Kevin L. Hernandez, Esq.
                                                Nevada Bar No. 12594
13                                              LAW OFFICE OF KEVIN L. HERNANDEZ
                                                8872 S. Eastern Avenue, Suite 270
14                                              Las Vegas, Nevada 89123
                                                Phone: (702) 563-4450
15
                                                FAX: (702) 552-0408
16                                              Email: kevin@kevinhernandezlaw.com

17                                              Attorney for Plaintiff
18   IT IS SO ORDERED:
19
20   __________________________
     United States Magistrate Judge
21
             January 18, 2019
     DATED: __________________
22

23

24

25

26

27
28

                                                  -2-
      Case 2:18-cv-02418-JAD-PAL Document 7 Filed 01/16/19 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE
 2
            I hereby certify that a true and exact copy of the foregoing has been served this 16th day of
 3
     January, 2019, via U.S. Mail, upon:
 4
            Kevin L. Hernandez, Esq.
 5          LAW OFFICE OF KEVIN L. HERNANDEZ
 6          8872 S. Eastern Avenue, Suite 270
            Las Vegas, Nevada 89123
 7          Email: kevin@kevinhernandezlaw.com

 8

 9                                                By: /s/ Jeremy J. Thompson
                                                  Jeremy J. Thompson
10                                                Nevada Bar No. 12503
                                                  3800 Howard Hughes Pkwy, Suite 500
11                                                Las Vegas, NV 89169
12                                                Tel: (702) 862-8300
                                                  Fax: (702) 862-8400
13                                                Email: jthompson@clarkhill.com

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                    -3-
